Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.

Response to Arguments
The 35 USC 101 rejections have been withdrawn in view of the entered amendments and remarks.

Applicant's arguments with respect to the prior art rejections of the claims have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Siebel et al (US Pub. No. 2017/0006135), hereafter “Siebel,” in view of Baxley et al (US Pub. No. 2015/0350233), hereafter, “Baxley.”

 As to claim 1, Siebel discloses  a method for implementing intelligent risk detection and mitigation in a transport network by a processor (Abstract, Fig. 2), comprising: 
learning and interpreting behavior of an entity in relation to a risk event indicative of bodily harm based on information representing a plurality of identified contextual factors, geographical data, current data, historical data,  and a learned risk event model, or a combination thereof ([0477]-[0478], particularly, “A predictive maintenance application includes a comprehensive set of diagnostic and planning tools to help operators of complex, cyber-physical systems predict equipment or system failures before they occur… The probability of failure is determined based on the application of complex analytics as well as machine learning algorithms to all of the relevant equipment or system data. In order to do this, the predictive maintenance application analyzes all available equipment or system data, e.g., from sensors, SCADA systems, asset databases, geospatial data, maintenance logs, as well as external datasets such as weather or terrain data.”; “risk event” being a failure and customer safety (i.e. “bodily harm” is taken into account see [0497], particularly, “By integrating and analyzing these data, home service providers, including landlords, appliance manufacturers, home insurance 
performing one or more mitigation actions to mitigate risk of occurrence or a possible negative impact of the risk event caused at least in part by the behavior of the entity ([0479], particularly, “The predictive maintenance application may be used to support day-to-day maintenance planning functions, field inspections or audits, as well as periodic analyses of maintenance effectiveness,” and [0481], particularly, “Maintenance engineers and asset management teams may use predictive maintenance application to monitor real time asset risk to improve the detection of equipment or system issues, and allow for more efficient maintenance crew management, resulting in lower operating costs. Maintenance engineers and asset management teams may use predictive maintenance application to identify vulnerabilities earlier, decreasing the likelihood of preventable failures.”)
However, Siebel does not explicitly disclose learning and interpreting the behavior includes identifying, based on a portion of the information, that the behavior of the entity is suspicious with respect to another portion of the information. That is, Siebel identifies behavior that may impact customer safety and security, but never explicitly states behavior of an entity is identified as “suspicious.”
But, Baxley discloses learning and interpreting behavior of an entity includes identifying, based on a portion of information, that the behavior of the entity is suspicious with respect to another portion of the information ([0067], particularly, “Further still, known entities may be determined as being authorized or authenticated, or may alternatively be indicated as "bad" or "suspicious", warranting continued and perhaps enhanced detection, and triggering alerts.” And [0117], particularly, “According to another aspect, the behavior engine 140 also maintains a 
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Siebel and Baxley in order to provide a more robust security and safety system that can identify suspicious behaviors and entities.

 As to claims 8 and 15, they are rejected by a similar rationale to that set forth in claim 1’s rejection. 

As to claims 2, 9, and 16, the teachings of Siebel and Baxley as combined for the same reasons set forth in claim 1’s rejection further disclose analyze data gathered from a plurality of data sources relating to the behavior and a selected region (Siebel, [0478]-[0481], particularly, “The probability of failure is determined based on the application of complex analytics as well as machine learning algorithms to all of the relevant equipment or system data. In order to do this, the predictive maintenance application analyzes all available equipment or system data, e.g., from sensors, SCADA systems, asset databases, geospatial data, maintenance logs, as well as external datasets such as weather or terrain data…Operators are also enabled to make more informed maintenance decisions by assessing risk at different levels of equipment, systems, geospatial, or organizational hierarchy…Maintenance engineers and asset management teams may use predictive maintenance application to analyze assets by class at granular levels across 

As to claims 3 and 10, the teachings of Siebel and Baxley as combined for the same reasons set forth in claim 1’s rejection further disclose identifying one or more locations within a selected region having a level of risk of occurrence of the risk event greater than a defined risk threshold (Siebel, [0480]-[0482], particularly, “Operators are also enabled to make more informed maintenance decisions by assessing risk at different levels of equipment, systems, geospatial, or organizational hierarchy…Maintenance engineers and asset management teams may use predictive maintenance application to analyze assets by class at granular levels across systems or geographic hierarchy, in a list, on a chart, in a report, or in a detailed, geospatial view…The predictive maintenance application includes features including: next-generation risk calculation--risk assessment brought to an enhanced level of consistency and confidence across equipment or systems, based on detailed and granular data on actual operating conditions, equipment or system performance, and advanced machine learning algorithms; prioritized lists of equipment or systems to inspect and maintain, based on risk predictions; ability for operators to sort lists based the probability of failure as well as failure consequence factors; detailed asset-level diagnostics and views of risk factors, history, and projections--information enabling operators, planners, and teams to identify and diagnose conditions affecting equipment or systems; visualization of risk indices across multiple user selectable dimensions--fully customizable views of asset risk, across critical business and operating dimensions; project-level aggregation of selected asset types by risk priority for maintenance jobs--simple tools to help operators create work plans and maintenance strategies, based on detailed and granular supporting information at the individual equipment level”).

As to claims 4 and 11, the teachings of Siebel and Baxley as combined for the same reasons set forth in claim 1’s rejection further disclose detecting a level of risk of occurrence of the risk event in a selected region according to the behavior; or alerting one or more user equipment (UE) of a plurality of users upon the level of risk of occurrence of the risk event being greater than a defined risk threshold (Siebel, [0480]-[0482], particularly, “Maintenance engineers and asset management teams may use predictive maintenance application to analyze assets by class at granular levels across systems or geographic hierarchy, in a list, on a chart, in a report, or in a detailed, geospatial view…The predictive maintenance application includes features including: next-generation risk calculation--risk assessment brought to an enhanced level of consistency and confidence across equipment or systems, based on detailed and granular data on actual operating conditions, equipment or system performance, and advanced machine learning algorithms; prioritized lists of equipment or systems to inspect and maintain, based on risk predictions; ability for operators to sort lists based the probability of failure as well as failure consequence factors; detailed asset-level diagnostics and views of risk factors, history, and projections--information enabling operators, planners, and teams to identify and diagnose conditions affecting equipment or systems; visualization of risk indices across multiple user selectable dimensions--fully customizable views of asset risk, across critical business and operating dimensions; project-level aggregation of selected asset types by risk priority for maintenance jobs--simple tools to help operators create work plans and maintenance strategies, based on detailed and granular supporting information at the individual equipment level”).

As to claims 5, 12, and 18, the teachings of Siebel and Baxley as combined for the same reasons set forth in claim 1’s rejection further disclose providing a list of entities identified as having 

As to claims 6, 13, and 19, the teachings of Siebel and Baxley as combined for the same reasons set forth in claim 1’s rejection further disclose including learning a sensitivity map from the plurality of identified contextual factors, the geographical data, the current data, the historical data, the learned risk event model, or a combination thereof (Siebel, [0478]-[0481], particularly, “The probability of failure is determined based on the application of complex analytics as well as machine learning algorithms to all of the relevant equipment or system data. In order to do this, 

As to claims 7, 14, and 20, the teachings of Siebel and Baxley as combined for the same reasons set forth in claim 1’s rejection further disclose initializing a machine learning mechanism to: collecting data gathered from one of a plurality of internet of things (IoT) devices and data sources relating to the behavior and a selected region (Siebel, [0478]-[0481], particularly, “The probability of failure is determined based on the application of complex analytics as well as machine learning algorithms to all of the relevant equipment or system data. In order to do this, the predictive maintenance application analyzes all available equipment or system data, e.g., from sensors, SCADA systems, asset databases, geospatial data, maintenance logs, as well as external datasets such as weather or terrain data…Operators are also enabled to make more informed maintenance decisions by assessing risk at different levels of equipment, systems, geospatial, or organizational hierarchy…Maintenance engineers and asset management teams may use predictive maintenance application to analyze assets by class at granular levels across systems or geographic hierarchy, in a list, on a chart, in a report, or in a detailed, geospatial view.” And [0002] discloses the Iot nature of the equipment); learning and defining a level of risk of occurrence of the risk event in the selected region according to the behavior based on 

As to claim 17, it is rejected by a similar rationale by that set forth in the rejections of 3 and 4.

Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J DAILEY whose telephone number is (571)270-1246.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Thomas J Dailey/
Examiner, Art Unit 2452